Citation Nr: 1144647	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 and from June 2004 to November 2005, with additional service with the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

The Board notes that entitlement to a TDIU rating is now included as an issue in this appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of a TDIU rating is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that the 30 percent evaluation assigned for his service-connected PTSD does not accurately reflect his current level of impairment as his condition has worsened since the most recent VA examination in April 2008.  

Although further delay of this appeal is regrettable, the Board finds that a remand is required in order to accomplish additional development.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Re-examination is required if evidence indicates that there has been a material change in a disability.  38 C.F.R. § 3.327(a) (2011).  

In this regard, the Veteran has reported that since his April 2008 examination he lost his job as a policeman, is having trouble with his National Guard service, was arrested in August 2009 for domestic violence charges, and experiences symptoms of bi-weekly panic attacks, memory problems, hypervigilance, exaggerated startle response, headaches, vertigo, sleep impairment, paranoia, inappropriate behavior, control issues and anger issues.  

Moreover, the VA treatment records show that, since the time of his April 2008 VA examination, the Veteran's GAF scores have fallen, and VA treatment records show findings of evidence of a thought disorder and a history of violence.  

In light of the foregoing assertions, a remand is required for purpose of providing the Veteran with a new examination to determine the current severity of his service-connected PTSD disability.  

Additionally, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disability, as inextricably intertwined with the issue of a total rating based on individual unemployability by reason of service-connected disability (TDIU).  

In this case, the Board notes that, in his August 2009 Notice of Disagreement (NOD), the Veteran indicated that he was currently unemployed due to his psychiatric disability.  Thus, the Board finds that the evidence of record raises the issue that the Veteran is unemployable due to his service-connected psychiatric disability, and therefore, the appeal must be remanded.  See Rice v. Shinseki, supra.  

Moreover, in claims for a TDIU rating, the US Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA determine what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The claims file contains VA treatment records from various facilities, dated to December 2009.  The Veteran has indicated that he has received ongoing treatment at these facilities to the present.  Pursuant to the Veterans Claims Assistance Act (VCAA), VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Finally, regarding the issue of a TDIU rating, the Veteran has not yet been provided with appropriate notice and assistance under VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As such, the Veteran should be provided with appropriate TDIU notice on remand and the claim should be fully developed, to include asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and conducting and social and industrial survey.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2010). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance. 

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claims on appeal. The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU rating.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU rating, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  

2.  The RO should take all indicated action to obtain copies of any outstanding VA records referable to treatment for the service-connected PTSD, dated from 2009 to the present, and associate them with the claims file.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, the RO should document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  After any available records are added to the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected PTSD.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability.  The examiner should report all pertinent findings, estimate the Veteran's GAF score, and comment on his social and occupational impairment related to his PTSD disability.  

4.  After completing all indicated development, the RO should readjudicate the Veteran's claims for an increase and a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

